                                            Case 3:20-cv-01685-JD Document 17 Filed 06/01/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIJAH ANTHONY DOMINGUEZ,                             Case No. 20-cv-01685-JD
                                                         Plaintiff,
                                   8
                                                                                               ORDER OF DISMISSAL WITH LEAVE
                                                  v.                                           TO AMEND
                                   9

                                  10     PEOPLE OF THE STATE OF                                Re: Dkt. Nos. 3, 4, 8, 12, 13
                                         CALIFORNIA,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a pre-trial detainee, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983 and a motion to remove his state criminal prosecution pursuant to 28 U.S.C. § 1455. He has

                                  15   been granted leave to proceed in forma pauperis.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings are liberally construed, but still subject to the rules of procedure. Balistreri v. Pacifica

                                  24   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

                                  26   showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                           Case 3:20-cv-01685-JD Document 17 Filed 06/01/20 Page 2 of 5




                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12          LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13          Plaintiff asks the Court to intervene in his state criminal case. The removal of a criminal

                                  14   prosecution to federal court is governed by 28 U.S.C. § 1455. Section 1455(b)(4) requires the

                                  15   prompt examination by the district court of any notice of removal, and summary remand if it

                                  16   appears clearly from the notice that removal should not be permitted. Section 1445 describes the

                                  17   procedural mechanism for removing criminal case; the substantive basis for removal of criminal

                                  18   prosecution is derived from Sections 1442, 1442a, and 1443.

                                  19          Section 1442 applies only to criminal prosecutions in which the criminal defendant is the

                                  20   United States or an agency or officer of the United States. That does not provide a basis for

                                  21   removal here.

                                  22          Removal jurisdiction under Section 1443 is limited and must satisfy a two-prong test.

                                  23   “First, it must appear that the right allegedly denied the removal petitioner arises under a federal

                                  24   law ‘providing for specific civil rights stated in terms of racial equality.’” Johnson v. Mississippi,

                                  25   421 U.S. 213, 219 (1975) (quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)). “Second, it

                                  26   must appear . . . that the removal petitioner is ‘denied or cannot enforce’ the specific federal rights

                                  27   ‘in the courts of the State.’” Id. (quoting Rachel, 384 U.S. at 803).

                                  28
                                                                                          2
                                            Case 3:20-cv-01685-JD Document 17 Filed 06/01/20 Page 3 of 5




                                   1           It is not enough to allege or show that a criminal defendant’s federal civil rights have been

                                   2   denied by corrupt state administrative officials in advance of trial, that the charges are false, or

                                   3   even that defendant is unable to secure a fair trial in a particular state court, because it is expected

                                   4   that the state trial will protect defendant’s rights. See City of Greenwood v. Peacock, 384 U.S.

                                   5   808, 827-28 (1966). “The vindication of the defendant’s federal rights is left to the state courts

                                   6   except in the rare situations where it can be clearly predicted by reason of the operation of a

                                   7   pervasive and explicit state or federal law that those rights will inevitably be denied by the very

                                   8   act of bringing the defendant to trial in the state court.” Id. at 828.

                                   9           Under principles of comity and federalism, a federal court should not interfere with

                                  10   ongoing state criminal proceedings by granting injunctive or declaratory relief absent

                                  11   extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971); Samuels v.

                                  12   Mackell, 401 U.S. 66, 68-74 (1971). Federal courts should not enjoin pending state criminal
Northern District of California
 United States District Court




                                  13   prosecutions absent a showing of the state’s bad faith or harassment, or a showing that the statute

                                  14   challenged is “flagrantly and patently violative of express constitutional prohibitions.” Younger,

                                  15   401 U.S. at 46, 53-54 (cost, anxiety and inconvenience of criminal defense not kind of special

                                  16   circumstances or irreparable harm that would justify federal court intervention; statute must be

                                  17   unconstitutional in every “clause, sentence and paragraph, and in whatever manner” it is applied);

                                  18   see Dubinka v. Judges of the Superior Court, 23 F.3d 218, 225-26 (9th Cir. 1994) (even if some

                                  19   applications of proposition 115 unconstitutional, provisions challenged by complainants not so

                                  20   “flagrantly and patently” unconstitutional as to invoke federal jurisdiction); cf. Dombrowski v.

                                  21   Pfister, 380 U.S. 479, 482 (1965) (plans to employ arrests, seizures and threats of prosecution to

                                  22   harass and discourage vindication of the rights of blacks, including continuing threats to prosecute

                                  23   despite quashing of warrants, constitutes type of harm that would justify federal intervention).

                                  24           Plaintiff’s complaint is dismissed with leave to amend to provide more information. To

                                  25   the extent he seeks the removal of his state court criminal prosecution he must meet the standards

                                  26   discussed in this Order. To the extent he seeks this Court to intervene in his state court

                                  27   prosecution, he must demonstrate extraordinary circumstances.

                                  28
                                                                                           3
                                            Case 3:20-cv-01685-JD Document 17 Filed 06/01/20 Page 4 of 5




                                   1           Plaintiff’s motion for a writ of mandamus is denied. Federal district courts are without

                                   2   power to issue mandamus to direct state courts, state judicial officers, or other state officials in the

                                   3   performance of their duties. A petition for a writ of mandamus to compel a state court or official

                                   4   to take or refrain from some action is frivolous as a matter of law. See Demos v. U.S. District

                                   5   Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) (imposing no filing in forma pauperis order); Clark

                                   6   v. Washington, 366 F.2d 678, 681 (9th Cir. 1966) (attorney contested disbarment and sought

                                   7   reinstatement); see also In re Campbell, 264 F.3d 730, 731-32 (7th Cir. 2001) (denying petition

                                   8   for writ of mandamus that would order state trial court to give petitioner access to certain trial

                                   9   transcripts which he sought in preparation for filing state post-conviction petition; federal court

                                  10   may not, as a general rule, issue mandamus to a state judicial officer to control or interfere with

                                  11   state court litigation).

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13           1.      The complaint is DISMISSED with leave to amend. The amended complaint must

                                  14   be filed within thirty-five (35) days of the date this order is filed and must include the caption and

                                  15   civil case number used in this order and the words AMENDED COMPLAINT on the first page.

                                  16   Because an amended complaint completely replaces the original complaint, plaintiff must include

                                  17   in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.

                                  18   1992). He may not incorporate material from the original complaint by reference. Failure to

                                  19   amend within the designated time will result in the dismissal of this case.

                                  20           2.      Plaintiff’s motions for relief (Docket Nos. 3, 4, 8, 12) are DENIED. He may

                                  21   present arguments concerning those motions in an amended complaint. Plaintiff’s motion (Docket

                                  22   No. 13) is DENIED as moot because he has been granted leave to proceed in forma pauperis.

                                  23           3.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  24   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  25   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  26   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  27

                                  28
                                                                                           4
                                           Case 3:20-cv-01685-JD Document 17 Filed 06/01/20 Page 5 of 5




                                   1   Civil Procedure 41(b).

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 1, 2020

                                   4

                                   5
                                                                                      JAMES DONATO
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             5
